            Case 1:20-cv-00246-LJV Document 8 Filed 06/01/20 Page 1 of 5



                                                                                        PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 JUAN SANTANA,

                Plaintiff,

          -v-                                                 20-CV-0246-LJV
                                                              ORDER
 SERGEANT DURFEE, 1 et al.,

            Defendants.
___________________________________

                                    INTRODUCTION


      The pro se plaintiff, Juan Santana, was a prisoner confined at the Orleans

Correctional Facility (“Orleans”) when he filed this action. This Court previously granted

Santana permission to proceed in forma pauperis (that is, as a person who should have

the prepayment of the ordinary filing fee waived because he cannot afford it) and to

amend his complaint to set forth cognizable claims. Docket Item 3.

      On May 13, 2020, Santana filed an amended complaint. Docket Item 5. He

asserts claims under 42 U.S.C. § 1983 and alleges that the defendants violated his

Fourth, Eighth, and Fourteenth Amendment rights. Id. This Court therefore has

screened his complaint for a second time. Two of Santana’s claims may proceed, but

the remaining claims are dismissed under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a). 2



      1
       The Clerk of Court shall amend the caption to reflect the name supplied by the
Department of Corrections and Community Services (“DOCCS”). See Docket Item 6.
      2
         This Court assumes familiarity with the underlying facts, the procedural history,
and its prior decision and order and will refer only to the facts necessary to explain its
decision.
          Case 1:20-cv-00246-LJV Document 8 Filed 06/01/20 Page 2 of 5




              1.     First Claim: Substantive Due Process

       Santana first alleges that “his SHU entry” violated the substantive rights afforded

under the due process clause to the Fourteenth Amendment of the United States

Constitution. See Docket Item 5 at 10-11. To the extent Santana claims that the

disciplinary hearings that resulted in his confinement in the Special Housing Unit were

constitutionally deficient, that is a claim for a procedural due process violation and is

addressed below. See Velez v. Levy, 401 F.3d 75, 94 (2d. Cir. 2005) (“[W]here a

specific constitutional provision prohibits government action, plaintiffs seeking redress

for that prohibited conduct in a [section] 1983 suit cannot make reference to the broad

notion of substantive due process”). To the extent Santana claims that Sergeant

Durfee’s and John Does #1-4’s alleged excessive use of force violated his substantive

due process rights, that claim properly is brought under the Eighth Amendment and also

is addressed below. Santana’s first claim therefore is at best duplicative of other claims

and is dismissed with prejudice because leave to amend would be “futile.” See Cuoco

v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).


              2.     Second Claim: Procedural Due Process (Fourteenth
                     Amendment)

       Santana’s claim against Hearing Officer Heary also is dismissed for failure to

state a claim upon which relief may be granted. In its prior order, this Court directed

Santana to “amend his complaint, if possible, to include specific factual allegations

showing that the ’conditions of his [disciplinary] confinement . . . were dramatically

different from the basic conditions of [his] indeterminate sentence.’” Docket Item 3 at 10

(quoting Frazier v. Coughlin, 81 F.3d 313, 317 (2d Cir. 1996)). The amended complaint

lacks any allegations that Santana’s 45-day confinement in the Special Housing Unit—

                                              2
          Case 1:20-cv-00246-LJV Document 8 Filed 06/01/20 Page 3 of 5




which is less than half of the 101-day period generally found insufficient by the Second

Circuit to show a dramatic departure from normal conditions—“create[d] an ‘atypical and

significant hardship . . . in relation to the ordinary incidents of prison life,’” Cruz v.

Gomez, 202 F.3d 593, 597 (2d Cir. 2000) (quoting Sandin v. Conner, 515 U.S. 472, 484

(1995)). Santana’s second claim therefore is dismissed as well.


               3.     Third Claim: Denial of Adequate Medical Care (Eighth
                      Amendment)

       Santana also alleges that “Dr. John Doe” and “Nurse Jane Doe” provided

inadequate medical care, in violation of the Eighth Amendment. That claim may

proceed. Santana alleges that after his circumcision, the gauze pads used to dress the

wound “became drenched in blood and urine”; that he nevertheless was denied

additional time to convalesce; that he then developed an infection; and that while in pain

from that infection, he waited “weeks” to see a doctor. Docket Item 5 at 5-6. He also

alleges that after the stitches were removed, the incision area “swelled” and “reddish

puss began to outflow from the affected area,” but he was given only a topical cream

that “continually [ran] out,” causing him pain. Id. at 6. Santana thus has adequately

alleged that he suffered from ‟[a] serious medical condition”—that is, a condition “where

the failure to treat . . . could result in further significant injury or the unnecessary and

wanton infliction of pain,” and (2) that prison officials both knew of and “disregard[ed]

that risk by failing to take reasonable measures to abate it,” see Harrison v. Barkley,

219 F.3d 132, 136-137 (2d Cir. 2000) (citations omitted).




                                                3
           Case 1:20-cv-00246-LJV Document 8 Filed 06/01/20 Page 4 of 5




               4.     Fourth Claim: Excessive Force (Eighth Amendment)

       For the reasons stated in this Court’s prior order, Santana’s claims against

Sergeant Durfee and John Does #1-4 for excessive use of force may proceed. See

Docket Item 3 at 7-8.


                                           ORDER


       In light of the above, IT IS HEREBY

       ORDERED that the Clerk of Court shall amend the caption to replace “Sergeant

Duffee” with “Sergeant Durfee,” see Docket Item 6; and it is further

       ORDERED that Santana’s claims under the Due Process Clause of the

Fourteenth Amendment (claims one and two) are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A(a), and the Clerk of Court shall terminate “CHO, Heary” as

a defendant to this action; and it is further

       ORDERED, under Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997) (per curiam),

that DOCCS shall provide the Court with the full names and addresses of Sergeant

Durfee, Dr. John Doe, and Nurse Jane Doe—or a statement of written reasons why

such identification is improper or impossible—within 35 days of the date of this order;

and it is further

       ORDERED that DOCCS’s failure to comply with this order may result in

sanctions under Rule 37 of the Federal Rules of Civil Procedure; and it is further

       ORDERED that the Clerk of Court shall cause the United States Marshals

Service to serve copies of the summons, amended complaint, this Court’s prior order,

Docket Item 3, and this order upon defendants Sergeant Durfee, Dr. John Doe, and

Nurse Jane Doe (once identified), without the plaintiff’s payment therefor, unpaid fees to

                                                4
             Case 1:20-cv-00246-LJV Document 8 Filed 06/01/20 Page 5 of 5




be recoverable if this action terminates by monetary award in the plaintiff’s favor; and it

is further

         ORDERED, in light of DOCCS’s letter explaining that it was unable to identify

Officers John Doe #1-4, see Docket Item 7, that Santana may move at a later date for

additional discovery aimed at identifying those defendants; the Court also may sua

sponte order additional discovery under Valentin; and it is further

         ORDERED the Clerk of Court shall forward a copy of this order by email to

Michael Russo, Assistant Attorney General in Charge, Buffalo Regional Office

<Michael.Russo@ag.ny.gov>; and it is further

         ORDERED, under 42 U.S.C. § 1997e(g), that once served, the defendants shall

respond to the complaint by answer or otherwise; and it is further

         ORDERED that Santana shall notify the Court in writing if his address changes.

The Court may dismiss the action if Santana fails to do so.



         SO ORDERED.

Dated:          June 1, 2020
                Buffalo, New York



                                               /s/ Hon. Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             5
